Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 12/23/2020, claims 1, 14 and 18 were amended, 3-5, 15 and 19 were cancelled and 21-25 were newly added. Therefore, claims 1-2, 6-14, 16-18 and 20-25 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-14, 16-18, 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2013/0072289) in view of Tarantino (US 2002/0169016) and Christensen (US 2009/0197665).
Regarding claims 1, 14 and 18: Nelson discloses an interface configured for communication with a player of the wager-based gaming system (paragraph [0029], the display devices may include, without limitation, a monitor, a television display, a plasma display, a liquid crystal display (LCD) a display based on light emitting diodes (LEDs), a display based on a plurality of organic light-emitting diodes (OLEDs), a display based on polymer light-emitting diodes (PLEDs), a display based on a plurality of surface-conduction electron-emitters (SEDs), a display including a projected and/or reflected image, or any other suitable electronic device or display mechanism, the display device includes a touch-screen with an associated touch-screen controller); a memory (paragraph [0021], the gaming device includes at least one processor 12, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASIC's). The processor is in communication with or operable to access or to exchange signals with at least one data storage or memory device 14); and a controller coupled to the interface and the memory (paragraph [0021], the gaming device includes at least one processor 12, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASIC's). The processor is in communication with or operable to access or to exchange signals with at least one data storage or memory device 14), wherein the controller is configured to execute a plurality of instructions stored in the memory for: providing a video-based wagering game including a primary game, the primary game involving symbols arraigned in a matrix having multiple rows and multiple columns, wherein each of the symbol is positioned in exactly one row and exactly one column (paragraph [0027], paragraph [0109], a central display device 16 that displays any suitable base or primary game, a display device 120 adjacently displays symbol display areas 140a, 140b, 140c, 140d, 140e, 140f, 140g, 140h, and 140i of the first wagering game in a 3.times.3 grid or matrix); accepting an input from the player regarding play of the primary game (paragraph [0033], after appropriate funding of the gaming device, the input device is a game activation device, such as a play button 32 or a pull arm (not shown) that is used by the player to start the base or primary game or sequence of events in the gaming device. The play button may be any suitable play activator such as a bet one button, a max bet button, or a repeat the bet button); facilitating play of the primary game, wherein play of the primary game includes a random determination of the virtual symbol (paragraph [0062], the central server or controller receives the game outcome request and randomly generates a game outcome for the base or primary game based on probability data); and determining an outcome of the primary game, wherein the outcome of the primary game depends upon the random determination of the virtual symbol (paragraph [0125], The player's wager of 10 credits is indicated in first wager indicator 136. The gaming system randomly generates symbols 151a, 151b, 151c, 151d, 151e, 151f, 151g, 151h, and 151i at symbol display areas 140a, 140b, 140c, 140d, 140e, 140f, 140g, 140h, and 140i, respectively); providing a secondary game associated with the primary game, the secondary game involving virtual reels (paragraph [0040], Gaming device 10 incorporates the base or primary game and any secondary or bonus game associated with the base or primary game. The gaming machine or device may include some or all of the features of conventional gaming machines or devices. The gaming device may incorporate any suitable reel-type game, card game, cascading or falling symbol game, number game, or other game of chance susceptible to representation in an electronic or electromechanical form as a secondary or bonus game or feature, which in one embodiment produces a random outcome based on probability data at the time of or after placement of a wager); facilitating play of the secondary game, wherein play of the secondary game includes a random determination of the virtual reels (paragraph [0040], Gaming device 10 incorporates the base or primary game and any secondary or bonus game associated with the base or primary game. The gaming machine or device may include some or all of the features of conventional gaming machines or devices. The gaming device may incorporate any suitable reel-type game, card game, cascading or falling symbol game, number game, or other game of chance susceptible to representation in an electronic or electromechanical form as a secondary or bonus game or feature, which in one embodiment produces a random outcome based on probability data at the time of or after placement of a wager); wherein play of the secondary game occurs simultaneously with play of the primary game (paragraph [0085], the present disclosure provides a gaming system, gaming device, and method providing multiple simultaneously playable wagering games with individual credit balances (sometimes referred to herein as the "gaming system," "gaming device," or "method"). In general, the gaming system simultaneously displays a plurality of wagering games and enables a player to simultaneously play the displayed wagering games); determining an outcome of the secondary game, wherein the outcome of the secondary game depends upon the random determination of the virtual reels (paragraph [0040], Gaming device 10 incorporates the base or primary game and any secondary or bonus game associated with the base or primary game. The gaming machine or device may include some or all of the features of conventional gaming machines or devices. The gaming device may incorporate any suitable reel-type game, card game, cascading or falling symbol game, number game, or other game of chance susceptible to representation in an electronic or electromechanical form as a secondary or bonus game or feature, which in one embodiment produces a random outcome based on probability data at the time of or after placement of a wager). 
However, Nelson does not specifically disclose that the symbols displayed in the matrix are virtual dice; or that the outcome of the secondary game allows player changes to the outcome of the primary game and at least one possible outcome of the secondary game not allowing player changes to the outcome of the primary game. 
Tarantino discloses that the symbols displayed in the matrix are virtual dice (paragraph [0036], Fig. 5B, the symbols which are display comprise the sides of dice. The player symbols comprise a matrix of 36 sides of dice. The game symbols represent the sides of six rolled dice…); at least one possible outcome of the secondary game not allowing player changes to the outcome of the primary game (paragraph [0240], a multiplier (not illustrated) may be displayed. The multiplier may cause one or more amounts won by a player to be increased. For example, a multiplier value may be indicated on the display 1415. The value may comprise 2, 3, 4 or other values, including greater values, lesser values, and even 0).
Christensen discloses that the outcome of the secondary game allows player changes to the outcome of the primary game (paragraph [0061], If a trigger event occurs in either of the primary games at step 220, a bonus game is triggered for both the players at step 224. The bonus game may be a single play bonus game where each player gets to play the bonus game once. In another method, the bonus game is a second-chance game that allows the player the opportunity to play a portion of the primary game again in order to improve the primary game outcome (e.g., nudge or re-spin a reel in a slots-style game or re-draw a card in a poker game)).
Therefore, it would have been obvious to one of ordinary skill in the art at the date of filing to integrate the dice symbols as taught by Tarantino and the ability to modify as taught by Christensen into the game system as taught by Nelson in order to provide players with new types of gaming devices that attract the player and keep the player entertained (Nelson, paragraph [0002]).
Regarding claim 2: Nelson discloses that which is discussed above. Nelson further discloses providing multiple awards to the player based on the outcome of the primary game (paragraph [0041], the gaming device awards prizes after the reels stop spinning if specified types and/or configurations of indicia or symbols occur on an active payline or otherwise occur in a winning pattern, occur on the requisite number of adjacent reels, and/or occur in a scatter pay arrangement).
Regarding claim 6: Nelson and Tarantino disclose that which is discussed above. However, Nelson and Tarantino do not specifically disclose that the player changes comprise a skill-based aspect.
Christensen discloses that the player changes comprise a skill-based aspect (paragraph [0061], If a trigger event occurs in either of the primary games at step 220, a bonus game is triggered for both the players at step 224. The bonus game may be a single play bonus game where each player gets to play the bonus game once. In another method, the bonus game is a second-chance game that allows the player the opportunity to play a portion of the primary game again in order to improve the primary game outcome (e.g., nudge or re-spin a reel in a slots-style game or re-draw a card in a poker game)).

Regarding claims 7 and 17: Nelson and Tarantino disclose that which is discussed above. However, Nelson and Tarantino do not specifically disclose that the player changes including selecting one or more of the virtual dice in the matrix to be re-rolled.
Christensen discloses that the player changes including selecting one or more of the virtual dice in the matrix to be re-rolled (paragraph [0061], If a trigger event occurs in either of the primary games at step 220, a bonus game is triggered for both the players at step 224. The bonus game may be a single play bonus game where each player gets to play the bonus game once. In another method, the bonus game is a second-chance game that allows the player the opportunity to play a portion of the primary game again in order to improve the primary game outcome (e.g., nudge or re-spin a reel in a slots-style game or re-draw a card in a poker game)).
Therefore, it would have been obvious to one of ordinary skill in the art at the date of filing to integrate the teachings of Christensen into the game system as taught by Nelson and Tarantino in order to provide players with new types of gaming devices that attract the player and keep the player entertained (Nelson, paragraph [0002]).
Regarding claims 8, 16 and 20: Nelson discloses that which is discussed above. Nelson further discloses providing a bonus game associated with the secondary game (paragraph [0055], in one embodiment, as noted above, in addition to winning credits or other awards in the base or primary game, the gaming device may also give players the opportunity to win credits in a secondary or bonus game or in a secondary or bonus round. The secondary or bonus game enables the player to obtain a prize or payout in addition to the prize or payout, if any, obtained from the base or primary game); awarding a bonus game play based on a winning outcome of the secondary game (paragraph [0058], paragraph [0105], the gaming device includes a program that will automatically begin a secondary or bonus round after the player has achieved a triggering event or qualifying condition in the base or primary game, In certain of these embodiments, at least two of the different displayed wagering games have the same bonus opportunities (such as bonus games or bonus payouts)), wherein the winning outcome does not include all possible outcomes of the secondary game (paragraph [0058], the gaming device includes a program that will automatically begin a secondary or bonus round after the player has achieved a triggering event or qualifying condition in the base or primary game, the examiner interprets a triggering event as a subset of outcomes out of all possible outcomes); and determining an outcome of the bonus game play (paragraph [0055], The secondary or bonus game enables the player to obtain a prize or payout in addition to the prize or payout, if any, obtained from the base or primary game. In general, a secondary or bonus game produces a significantly higher level of player excitement than the base or primary game because it provides a greater expectation of winning than the base or primary game, and is accompanied with more attractive or unusual features than the base or primary game. In one embodiment, the secondary or bonus game may be any type of suitable game, either similar to or completely different from the base or primary game).
Regarding claim 9: Nelson discloses that which is discussed above. Nelson further discloses that the bonus game play occurs after the play of the secondary game (paragraph [0058], the gaming device includes a program that will automatically begin a secondary or bonus round after the player has achieved a triggering event or qualifying condition in the base or primary game. In another embodiment, after a player has qualified for a secondary or bonus game, the player may subsequently enhance the player's secondary or bonus game participation through continued play of the base or primary game. Thus, for each secondary or bonus qualifying event, such as a bonus symbol, that the player obtains, a given number of secondary or bonus game wagering points or credits may be accumulated in a "bonus meter" programmed to accrue the secondary or bonus wagering credits or entries toward eventual participation in a secondary or bonus game).
in one embodiment, the secondary or bonus game may be any type of suitable game, either similar to or completely different from the base or primary game).
Regarding claim 11: Nelson discloses that which is discussed above. Nelson further discloses that the matrix includes exactly five rows and exactly five columns (paragraph [0044], the gaming device includes at least one and preferably a plurality of reels, such as three to five reels, in either electromechanical form with mechanical rotating reels or video form with simulated reels and movement thereof. In one embodiment, an electromechanical slot machine includes a plurality of adjacent, rotatable reels that may be combined and operably coupled with an electronic display of any suitable type).
Regarding claim 12: Nelson discloses that which is discussed above. Nelson further discloses that the outcome of the primary game includes a row sub-outcome for each row of the matrix and a column sub-outcome for each column of the matrix (paragraph [0041], the base or primary game and/or the secondary or bonus game includes one or more paylines associated with a plurality of symbol display positions. The paylines may be horizontal, vertical, circular, diagonal, angled, or any combination thereof. In this embodiment, the gaming device includes at least one and preferably a plurality of reels, such as three to five reels, in either electromechanical form with mechanical rotating reels or video form with simulated reels and movement thereof).
Regarding claim 13: Nelson discloses that which is discussed above. Nelson further discloses that the outcome of the primary game further includes a scatter sub-outcome for all dice in the matrix (paragraph [0041], the gaming device awards prizes after the reels stop spinning if specified types and/or configurations of indicia or symbols occur on an active payline or otherwise occur in a winning pattern, occur on the requisite number of adjacent reels, and/or occur in a scatter pay arrangement).
the present disclosure provides a gaming system, gaming device, and method providing multiple simultaneously playable wagering games with individual credit balances (sometimes referred to herein as the "gaming system," "gaming device," or "method"). In general, the gaming system simultaneously displays a plurality of wagering games and enables a player to simultaneously play the displayed wagering games).
Regarding claim 25: Nelson disclose that which is discussed above. Nelson further discloses a bonus game reel symbols that trigger the addition of a bonus game that is separate from the primary game and the secondary game (paragraph [0056], the triggering event or qualifying condition may be a selected outcome in the base or primary game or a particular arrangement of one or more indicia on a display device in the base or primary game, such as a BONUS symbol appearing on three adjacent reels along a pay line in the base or primary game). However, Nelson does not specifically disclose that the secondary game includes reroll reel symbols that allow for dice rerolls in the primary game or multiplier reel symbols that trigger multipliers with respect to awards in the primary game.
Tarantino discloses multiplier reel symbols that trigger multipliers with respect to awards in the primary game (paragraph [0240], a multiplier (not illustrated) may be displayed. The multiplier may cause one or more amounts won by a player to be increased. For example, a multiplier value may be indicated on the display 1415. The value may comprise 2, 3, 4 or other values, including greater values, lesser values, and even 0).
Christensen discloses reroll reel symbols that allow for dice rerolls in the primary game (paragraph [0061], If a trigger event occurs in either of the primary games at step 220, a bonus game is triggered for both the players at step 224. The bonus game may be a single play bonus game where each player gets to play the bonus game once. In another method, the bonus game is a second-chance game that allows the player the opportunity to play a portion of the primary game again in order to improve the primary game outcome (e.g., nudge or re-spin a reel in a slots-style game or re-draw a card in a poker game).
Therefore, it would have been obvious to one of ordinary skill in the art at the date of filing to integrate the symbols as taught by Tarantino and the symbols as taught by Christensen into the game system as taught by Nelson in order to provide players with new types of gaming devices that attract the player and keep the player entertained (Nelson, paragraph [0002]).
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US 2013/0072289) in view of Tarantino (US 2002/0169016) and Christensen (US 2009/0197665) as applied to the claims above, and further in view of Englman et al (US 2012/0231869).
Regarding claim 22: Nelson, Tarantino and Christensen disclose that which is discussed above. However, Nelson, Tarantino nor Christensen specifically disclose that each reel symbol in the secondary game corresponds to a specific die in the primary game. 
Englman discloses that each reel symbol in the secondary game corresponds to a specific die in the primary game (paragraph [0008], One or more display devices are configured to display a plurality of symbols arranged in an array of symbol positions in a primary display area associated with the basic game. Each symbol position has a corresponding bonus-event position in an array of bonus-event positions in a secondary display area associated with the secondary game).
Therefore, it would have been obvious to one of ordinary skill in the art at the date of filing to integrate the symbol display as taught by Englman into the game system as taught by Nelson, Tarantino and Christensen in order to provide players with new types of gaming devices that attract the player and keep the player entertained (Nelson, paragraph [0002]).
Regarding claim 23: Nelson, Tarantino and Christensen disclose that which is discussed above. However, Nelson, Tarantino nor Christensen specifically disclose that the secondary game includes one virtual reel for each column of dice in the dice matrix of the primary game, and wherein each virtual reel includes one reel stop position for each of the dice in the dice matrix.
One or more display devices are configured to display a plurality of symbols arranged in an array of symbol positions in a primary display area associated with the basic game. Each symbol position has a corresponding bonus-event position in an array of bonus-event positions in a secondary display area associated with the secondary game).
Therefore, it would have been obvious to one of ordinary skill in the art at the date of filing to integrate the symbol display as taught by Englman into the game system as taught by Nelson, Tarantino and Christensen in order to provide players with new types of gaming devices that attract the player and keep the player entertained (Nelson, paragraph [0002]).
Regarding claim 23: Nelson discloses that which is discussed above. However, Nelson, does not specifically disclose that a reroll symbol in the secondary game allows the player to reroll the specific die in the primary game to which that reroll symbol corresponds.
Christensen discloses that a reroll symbol in the secondary game allows the player to reroll the specific die in the primary game to which that reroll symbol corresponds (paragraph [0061], If a trigger event occurs in either of the primary games at step 220, a bonus game is triggered for both the players at step 224. The bonus game may be a single play bonus game where each player gets to play the bonus game once. In another method, the bonus game is a second-chance game that allows the player the opportunity to play a portion of the primary game again in order to improve the primary game outcome (e.g., nudge or re-spin a reel in a slots-style game or re-draw a card in a poker game).
Therefore, it would have been obvious to one of ordinary skill in the art at the date of filing to integrate the ability to modify as taught by Christensen into the game system as taught by Nelson in order to provide players with new types of gaming devices that attract the player and keep the player entertained (Nelson, paragraph [0002]).


Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues that Nelson, Tarantino and Christensen do not disclose “at least one possible outcome of the secondary game allowing player changes to the outcome of the primary game, and at least one possible outcome of the secondary game not allowing player changes to the outcome of the primary game”. The examiner must respectfully disagree. Christensen discloses at least one possible outcome of the secondary game allowing player changes to the outcome of the primary game (paragraph [0061], bonus game is a second-chance game that allows the player the opportunity to play a portion of the primary game again in order to improve the primary game outcome (e.g., nudge or re-spin a reel in a slots-style game or re-draw a card in a poker game)). Tarantino teaches at least one possible outcome of the secondary game not allowing player changes to the outcome of the primary game (paragraph [0240], a multiplier (not illustrated) may be displayed. The multiplier may cause one or more amounts won by a player to be increased. For example, a multiplier value may be indicated on the display 1415. The value may comprise 2, 3, 4 or other values, including greater values, lesser values, and even 0).
The remainder of the applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Jason Pinheiro/             Examiner, Art Unit 3715

/KANG HU/             Supervisory Patent Examiner, Art Unit 3715